UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-2201



In re:   MOSTAFA AHMED AWWAD,


                Petitioner.




On Petition for Writ of Mandamus.    (2:14-cr-00163-RAJ-LRL-1)


Submitted:   February 16, 2017              Decided:   February 21, 2017


Before GREGORY, Chief Judge,         DUNCAN,      Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Mostafa Ahmed Awwad, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Mostafa   Ahmed     Awwad   petitions   for   a   writ   of   mandamus

seeking an order from this court directing the district court to

unseal certain documents and filings in his underlying criminal

case.    But our review of the district court’s docket reveals

that Awwad is incorrect in his view that the district court has

sealed any of the identified documents.           Thus, there is no basis

for granting Awwad the relief he seeks.             Accordingly, although

we   grant   leave   to   proceed   in    forma   pauperis,    we   deny   the

petition for writ of mandamus.            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                           PETITION DENIED




                                      2